

THE MOSAIC COMPANY
2014 STOCK AND INCENTIVE PLAN
(As Amended, August 14, 2019)


Section 1. Purpose
The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and directors capable of assuring the future
success of the Company, to offer such persons incentives to put forth maximum
efforts for the success of the Company’s business and to compensate such persons
through various stock-based arrangements and provide them with opportunities for
stock ownership in the Company, thereby aligning the interests of such persons
with the Company’s stockholders.
Section 2. Definitions
As used in the Plan, the following terms shall have the meanings set forth
below:
(a) “Affiliate” shall mean any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company.
(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Other Stock Grant
or Other Stock-Based Award granted under the Plan.
(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan. An Award
Agreement may be in an electronic medium and need not be signed by a
representative of the Company or the Participant. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(f) “Committee” shall mean any committee of Directors designated by the Board to
administer the Plan, in whole or in part, which shall initially be the
Compensation Committee of the Board or a subcommittee thereof with respect to
Eligible Persons and Participants who are employees or officers. The Committee
shall be comprised of not less than such number of Directors as shall be
required to permit Awards granted under the Plan to qualify under Rule 16b-3,
and each member of the Committee shall be a Non-Employee Director within the
meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m).
(g) “Company” shall mean The Mosaic Company, a Delaware corporation, and any
successor corporation.
(h) “Director” shall mean a member of the Board, including any Non-Employee
Director.
(i) “Dividend Equivalent” shall mean any right granted under Section 6(f) of the
Plan.
(j) “Eligible Person” shall mean any employee, officer, Director, consultant,
independent contractor or advisor providing services to the Company or any
Affiliate who the Committee determines to be an Eligible Person.
 
(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(l) “Fair Market Value” shall mean, with respect to any property (including any
Shares or other securities), the fair market value of such property determined
by such methods or procedures as shall be established from time to time by the
Committee. Notwithstanding the foregoing, unless otherwise determined by the
Committee, the Fair Market Value of a Share as of a given date shall be the
closing price of one Share as reported on the New York Stock


1

--------------------------------------------------------------------------------




Exchange, and any successor securities exchange thereof, or, if the New York
Stock Exchange is not the principal trading market for the Shares, such other
securities exchange that is the principal trading market for the Shares on such
date or, if the applicable securities exchange is not open for trading on such
date, on the most recent preceding date when such exchange is open for trading.
(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to meet the requirements of Section 422 of the Code or
any successor provision.
(n) “including” shall mean including but not limited to and including without
limitation.
(o) “Non-Employee Director” shall mean any Director who is not also an employee
of the Company or an Affiliate within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.
(p) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not an Incentive Stock Option.
(q) “or” shall include any of the listed items, individually or in any
combination.
(r) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
(s) “Other Stock Grant” shall mean any right granted under Section 6(g) of the
Plan.
(t) “Other Stock-Based Award” shall mean any right granted under Section 6(h) of
the Plan.
(u) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.
(v) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.
(w) “Performance Goal” shall mean one or more of the following performance
goals, or any one or more components thereof, either individually, alternatively
or in any combination, applied on a corporate, subsidiary, division, business
unit, line of business, product line, product or other basis: revenue (gross or
net); cash flow (including free cash flow or cash flow from operating, investing
or financing activities) or cash generation; gross profit; earnings (including
operating earnings; earnings from consolidated companies; earnings from
continuing operations; equity in net earnings of nonconsolidated companies; net
earnings including noncontrolling interests; net earnings attributable to the
Company; net profit; net operating profit; earnings before interest and taxes
(EBIT); earnings before interest, taxes, depreciation, depletion and
amortization (EBITDA); any of such measures of earnings as a percentage of other
items including net sales, earnings or earnings from continuing operations per
share (EPS) (basic or diluted)); margins (including one or more of gross,
operating and net income margins); returns (including one or more of return on
actual or pro forma assets; net assets; equity; investment; revenue; sales;
capital; invested capital; net capital employed; revenue; total stockholder
return (TSR); or total business return (TBR)); sales; costs (including cost of
goods sold); expenses (including selling, general and administrative expenses);
ratios (including price-to-earnings; debt-to-assets; debt-to-net assets; costs
per tonne; and ratios regarding liquidity, solvency, fiscal capacity,
productivity or risk); budget comparisons; unit volume; stock price; net working
capital; value creation; environmental, health, safety or sustainability
(“EHSS,” and including employee or contractor safety (including the OSHA
Reportable Injury Frequency Rate or Lost-Time Injury Frequency Rate, components
thereof or fatalities, for employees or contractors, or the application of such
measures to employees or contractors not covered by OSHA rules) or other lagging
or leading measures related to EHSS performance); other production or operating
metrics; development, implementation or completion of key projects; strategic
plan development and implementation; stock price; economic value added (EVA);
working capital; market share; market capitalization; cost reductions; workforce
satisfaction; diversity; employee retention; employee engagement; and customer
satisfaction. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of one or more peer
groups of entities, indices or other external measures of the selected
performance criteria, and may be before or after the effect of taxes (including
or excluding discrete items).
Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels (including the Company’s performance or the


2

--------------------------------------------------------------------------------




performance of all or one or more parts of a subsidiary, division, business
segment, business unit, line of business, product line or product of the Company
or within one or more countries or other geographic areas), or (ii) upon
organizational performance relative to the comparable performance of other
companies selected by the Committee. The Committee may, when it establishes
performance criteria, also provide for the inclusion or exclusion of items,
including items related to an event or occurrence, which the Committee
determines should appropriately be included or excluded, including the impact of
(V) asset-write downs or write-offs (on a cash or non-cash basis), litigation or
claim judgments or settlements, extraordinary items, and other unusual or
non-recurring items or charges, (W) reorganizations, mergers, acquisitions and
divestitures, capital expenditures including construction in progress,
investments, restructurings, discontinued operations, capital decisions
(including issuances or repurchases of equity or issuances or repayment of
indebtedness or other obligations) or other changes in the business, (X) changes
in tax laws or regulations, (Y) foreign exchange gains and losses or an event
either not directly related to the operations of the Company or not within the
reasonable control of the Company’s management, or (Z) the effects of tax or
accounting changes. To the extent that Section 162(m) or applicable tax and/or
securities laws or regulations, or the interpretation thereof, change to, or
otherwise, permit Committee discretion to alter the governing performance
measures without disclosing to stockholders and obtaining stockholder approval
of such changes and without thereby exposing the Company to potentially adverse
tax or other legal consequences, the Committee shall have the sole discretion to
make such changes without obtaining stockholder approval.
(x) “Person” shall include any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.
(y) “Plan” shall mean The Mosaic Company 2014 Stock and Incentive Plan, as
amended from time to time.
(z) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.
(aa) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.
(bb) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.
(cc) “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and the applicable Treasury Regulations promulgated thereunder.
(dd) “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.
(ee) “Securities Act” shall mean the Securities Act of 1933, as amended.
 
(ff) “Share” or “Shares” shall mean a share or shares of Common Stock, $0.01 par
value per share, of the Company (or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan), provided that such class is listed on a securities exchange.
(gg) “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.
(hh) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.
Section 3. Administration
(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be determined in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award


3

--------------------------------------------------------------------------------




Agreement; (v) amend the terms and conditions of any Award or Award Agreement;
(vi) accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, (vii) determine whether, to what extent and under what
circumstances Awards may be exercised in cash, Shares, promissory notes
(provided, however, that the par value of any Shares to be issued pursuant to
such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof, and provided, further, that
the acceptance of such promissory notes does not conflict with Section 402 of
the Sarbanes-Oxley Act of 2002), other securities, other Awards or other
property, or canceled, forfeited or suspended; (viii) determine whether, to what
extent and under what circumstances cash, Shares, promissory notes, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the holder thereof or the Committee (provided, however, that the par
value of any Shares and Restricted Stock shall be paid in the form of cash,
services rendered, personal property, real property or a combination thereof
prior to their issuance); (ix) interpret and administer the Plan and any
instrument or agreement, including an Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (xi) delegate authority under the Plan; (xii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan; and (xiii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including establishing any special rules for Affiliates,
Eligible Persons or Participants located in any particular country, in order to
meet the objectives of the Plan and to ensure the viability of the intended
benefits of Awards granted to Participants located in such non-U.S.
jurisdictions. Unless otherwise expressly provided in the Plan, all actions
taken and all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Eligible Person or Participant, any
holder or beneficiary of any Award or Award Agreement, and any employee of the
Company or any Affiliate.
(b) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, the Board may, at any time and from time to time, without any
further action of the Committee, exercise the powers and duties of the Committee
under the Plan.
Section 4. Shares Available for Awards
(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall be 25,000,000. Shares to be issued under the Plan may be either
authorized but unissued Shares or Shares re-acquired and held in treasury.
Notwithstanding the foregoing, the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed 25,000,000, subject to
adjustment as provided in Section 4(c) of the Plan and subject to the provisions
of Sections 422 or 424 of the Code or any successor provision.
(b) Accounting for Awards. For purposes of this Section 4, (i) with respect to a
Stock Appreciation Right that is to be settled in Shares, on the date of grant,
the aggregate number of Shares for which the Stock Appreciation Right may be
exercised shall be counted against the number of Shares available for Awards
under the Plan, without regard to the number of actual Shares issued or
delivered upon settlement; (ii) with respect to a Performance Award (other than
an Option or Stock Appreciation Right) that is to be settled in Shares, or
Restricted Stock or a Restricted Stock Unit, on the date Shares are issued or
delivered to the Participant upon settlement of the Award, the number of Shares
so issued or delivered shall be counted as two Shares against the number of
Shares available for Awards under the Plan; and (iii) with respect to any other
form of Award (including an Option) that entitles the holder thereof to receive
or purchase Shares, on the date of grant, the number of Shares covered by such
Award or to which such Award relates shall be counted against the number of
Shares available for Awards under the Plan. Awards that do not entitle the
holder thereof to receive or purchase Shares shall not be counted against the
aggregate number of Shares available for Awards under the Plan.
If any Shares covered by an Award or to which an Award relates and which have
been counted against the number of Shares available for Awards under the Plan
are not purchased or acquired, or if any are forfeited or are reacquired by the
Company (including Shares of Restricted Stock, whether or not dividends have
been paid on such Shares), or to the extent an Award otherwise terminates or is
cancelled without delivery of the full number of Shares


4

--------------------------------------------------------------------------------




covered by such Award or to which such Award relates (collectively, “Unacquired
Shares”), then such Unacquired Shares shall again be available for granting
Awards under the Plan. Notwithstanding anything to the contrary in this
Section 4, the following Shares will not again become available for issuance
under the Plan: (i) any Shares which would have been issued upon any exercise of
an Option but for the fact that the exercise price was paid by a “net exercise”
pursuant to Section 6(a)(iv) or any Shares tendered in payment of the exercise
price of an Option; (ii) any Shares withheld by the Company or Shares tendered
to satisfy any tax withholding obligation with respect to an Option or a Stock
Appreciation Right; or (iii) Shares covered by a Stock Appreciation Right issued
under the Plan that are not issued in connection with settlement in Shares upon
exercise. For the avoidance of doubt, Shares that are repurchased by the Company
using Option exercise proceeds shall not be added to or increase the number of
Shares available to be issued under the Plan.
(c) Adjustments. In the event that any dividend (other than a regular cash
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to purchase Shares or other securities of the Company or other
similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, make such
adjustment, which may include any one or more of adjustments to (i) the number
and type of Shares (or other securities or other property) that thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards, (iii) the purchase
price or exercise price with respect to any Award and (iv) the limitations
contained in Section 4(d)(i) below; provided, however, that the number of Shares
covered by any Award or to which such Award relates shall always be a whole
number. Such adjustment shall be made by the Committee or the Board, whose
determination in that respect shall be final, binding and conclusive.
(d) Award Limitations Under the Plan.
(i)
Individual Limitation for Awards Denominated in Shares. No Eligible Person may
be granted any Award or Awards denominated in Shares, for more than 1,000,000
Shares (subject to adjustment as provided for in Section 4(c) of the Plan), in
the aggregate in any calendar year. This limitation contained in this
Section 4(d)(i) does not apply to any Award or Awards subject to the limitations
contained in Section 4(d)(ii) or Section 4(d)(iii).

(ii)
Individual Limitation for Performance Awards for Performance Periods Longer than
Twelve Months Denominated in Cash. The maximum amount payable pursuant to all
Performance Awards for performance periods longer than twelve months denominated
in cash to any Participant in the aggregate in any taxable year shall be
$7,000,000 in value, whether payable in cash, Shares or other property. This
limitation contained in this Section 4(d)(ii) does not apply to any Award or
Awards subject to the limitations contained in Section 4(d)(i) or
Section 4(d)(iii).

(iii)
Individual Limitation for Performance Awards for Performance Periods of Twelve
Months or Less Denominated in Cash. The maximum amount payable pursuant to all
Performance Awards for performance periods of twelve months or less denominated
in cash to any Participant in the aggregate in any taxable year shall be
$7,000,000 in value, whether payable in cash, Shares or other property. This
limitation contained in this Section 4(d)(iii) does not apply to any Award or
Awards subject to the limitations contained in Section 4(d)(i) or
Section 4(d)(ii).

The limitation contained in this Section 4(d) shall apply only with respect to
any Award or Awards granted under this Plan, and any limitations on awards
granted under any other incentive plan will be governed solely by the terms of
such other plan.
Section 5. Eligibility
Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an


5

--------------------------------------------------------------------------------




Incentive Stock Option may only be granted to full-time or part-time employees
(which term as used herein includes, without limitation, officers and Directors
who are also employees), and an Incentive Stock Option shall not be granted to
an employee of an Affiliate unless such Affiliate is also a “subsidiary
corporation” of the Company within the meaning of Section 424(f) of the Code or
any successor provision.
Section 6. Awards
(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, that such purchase price
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant of such Option; provided, further, that the Committee may designate a per
share purchase price below Fair Market Value on the date of grant if the Option
is granted in substitution for a stock option previously granted by an entity
that is acquired by or merged with the Company or an Affiliate.

(ii)
Option Term. The term of each Option shall be fixed by the Committee at the date
of grant, but shall not be longer than 10 years from the date of grant.

(iii)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms including cash, Shares (actually or by
attestation), promissory notes (provided, however, that the par value of any
Shares to be issued pursuant to such exercise shall be paid in the form of cash,
services rendered, personal property, real property or a combination thereof,
and provided, further, that the acceptance of such promissory notes does not
conflict with Section 402 of the Sarbanes-Oxley Act of 2002), other securities,
other Awards or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the applicable exercise price, in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.

(iv)
Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

(v)
Incentive Stock Options. Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of stock options
which are intended to qualify as Incentive Stock Options:

(A)
The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.

(B)
All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the stockholders of the Company.

(C)
Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliates, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.

(D)
The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock



6

--------------------------------------------------------------------------------




possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its Affiliates, the purchase price per Share
purchasable under an Incentive Stock Option shall be not less than 110% of the
Fair Market Value of a Share on the date of grant of the Incentive Stock Option.
(E)
Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons with the following terms and conditions
and with such additional terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine. A Stock Appreciation
Right granted under the Plan shall confer on the holder thereof a right to
receive, upon exercise thereof, as determined by the Committee, cash or a number
of Shares equal to the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as specified by the Committee, which price shall
not be less than 100% of the Fair Market Value of one Share on the date of grant
of the Stock Appreciation Right; provided, however, that the Committee may
designate a per share grant price below Fair Market Value on the date of grant
if the Stock Appreciation Right is granted in substitution for a stock
appreciation right previously granted by an entity that is acquired by or merged
with the Company or an Affiliate. Subject to the terms of the Plan, the grant
price, term, methods of exercise, dates of exercise, methods of settlement and
any other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee (except that the term of each Stock Appreciation
Right shall be subject to the term limitation in Section 6(a)(ii) above
applicable to Options). The Committee may impose such other conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.
(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:
(i)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise as the Committee may deem appropriate.

(ii)
Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent, brokerage service or other Person selected by the Company to
provide such services for the Plan. Such certificate or certificates shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the restrictions applicable to such Restricted Stock. Shares
representing Restricted Stock that are no longer subject to restrictions shall
be delivered (including by updating the book-entry registration) to the
Participant promptly after the applicable restrictions lapse or are waived. In
the case of Restricted Stock Units, no Shares shall be issued at the time such
Awards are granted. Upon the lapse or waiver of restrictions and the restricted
period relating to Restricted Stock Units evidencing the right to receive
Shares, such Shares shall be issued and delivered to the holder of the
Restricted Stock Units.

(iii)
Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in either case, as determined under criteria established by the Committee)
during the applicable restriction period, all Shares of Restricted Stock and all
Restricted Stock Units held by such Participant at such time shall be forfeited
and reacquired by the Company; provided, however, that the Committee may waive
in whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units (including in the event of the
Participant’s death, disability or retirement).



7

--------------------------------------------------------------------------------




(d) Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards, including Performance Awards that are intended to
satisfy the requirements for “qualified performance-based compensation” within
the meaning of Section 162(m). A Performance Award granted under the Plan
(i) may be denominated or payable in cash, Shares (including Restricted Stock or
Restricted Stock Units), other securities, other Awards or other property and
(ii) shall confer on the holder thereof the right to receive payments, in whole
or in part, upon the achievement of one or more objective Performance Goals
during such performance periods as the Committee shall establish. Subject to the
terms of the Plan, the Performance Goals to be achieved during any performance
period, the length of any performance period, the amount of any Performance
Award granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. The Committee shall also certify in
writing that such Performance Goals have been met prior to payment of the
Performance Awards to the extent required by Section 162(m).
(e) Timing of Designations; Duration of Performance Periods. For each
Performance Award, the Committee shall, not later than 90 days after the
beginning of each performance period, (i) designate all Participants for such
performance period and (ii) establish the objective performance factors for each
Participant for that performance period on the basis of one or more of the
Performance Goals, the outcome of which is substantially uncertain at the time
the Committee actually establishes the Performance Goal. The Committee shall
have sole discretion to determine the applicable performance period, provided
that in the case of a performance period less than 12 months, in no event shall
a performance goal be considered to be pre-established if it is established
after 25% of the performance period (as scheduled in good faith at the time the
Performance Goal is established) has elapsed.
(f) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion of the Committee) equivalent to the
amount of cash dividends paid by the Company to holders of Shares with respect
to a number of Shares determined by the Committee. Subject to the terms of the
Plan and any applicable Award Agreement, such Dividend Equivalents may have such
terms and conditions as the Committee shall determine. Notwithstanding the
foregoing, (i) subject to Section 4(c), the Committee may not grant Dividend
Equivalents to Eligible Persons in connection with grants of Options or Stock
Appreciation Rights to such Eligible Persons, and (ii) no Dividend Equivalent
payments shall be made to a Participant with respect to any Award prior to the
date on which all conditions or restrictions relating to such Award (or portion
thereof to which the Dividend Equivalent relates) have been satisfied, waived or
lapsed.
(g) Other Stock Grants. The Committee is hereby authorized, subject to the terms
of the Plan, to grant to Eligible Persons Shares without restrictions thereon as
are deemed by the Committee to be consistent with the purpose of the Plan.
Subject to the terms of the Plan and any applicable Award Agreement, such Other
Stock Grant may have such terms and conditions as the Committee shall determine.
(h) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons, subject to the terms of the Plan, such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including securities convertible into
Shares), as are deemed by the Committee to be consistent with the purpose of the
Plan. The Committee shall determine the other terms and conditions of such
Awards, subject to the terms of the Plan. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(h) shall be purchased
for consideration having a value equal to at least 100% of the Fair Market Value
of such Shares or other securities on the date the purchase right is granted.
The consideration paid by the Participant may be paid by such method or methods
and in such form or forms, including cash, Shares, promissory notes (provided,
however, that the par value of any Shares to be issued pursuant to such exercise
shall be paid in the form of cash, services rendered, personal property, real
property or a combination thereof, and provided, further, that the acceptance of
such promissory notes does not conflict with Section 402 of the Sarbanes-Oxley
Act of 2002), other securities, other Awards or other property or any
combination thereof, as the Committee shall determine, the value of which
consideration, as established by the Committee, shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.
(i) General.


8

--------------------------------------------------------------------------------




(i)
Consideration for Awards. Awards may be granted for no cash consideration or for
any cash or other consideration as may be determined by the Committee or
required by applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan or
arrangement of the Company or any Affiliate. Awards granted in addition to or in
tandem with other Awards or in addition to or in tandem with awards granted
under any other plan or arrangement of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.

(iii)
Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including cash, Shares,
promissory notes (provided, however, that the acceptance of such promissory
notes does not conflict with Section 402 of the Sarbanes-Oxley Act of 2002),
other securities, other Awards or other property or any combination thereof),
and may be made in a single payment or transfer, in installments or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

(iv)
Limits on Transfer of Awards. No Award and no right under any such Award shall
be transferable by a Participant other than by will or by the laws of descent
and distribution and the Company shall not be required to recognize any
attempted assignment of such rights by any Participant. Notwithstanding the
foregoing, the Committee may allow a Participant to (i) designate a beneficiary
or beneficiaries to exercise the rights of the Participant and receive any
property distributable with respect to any Award upon the death of the
Participant, (ii) transfer a Non-Qualified Stock Option to any Family Member (as
such term is defined in the General Instructions to Form S-8, or any successor
to such Instructions or such Form, under the Securities Act) at any time that
such Participant holds such Option; provided, however, that such transfer may
not be for value (as such term is defined in the General Instructions to Form
S-8, or any successor to such Instructions or such Form, under the Securities
Act), the family member may not make any subsequent transfers other than by will
or by the laws of descent and distribution, and the Company receives written
notice of such transfer, or (iii) transfer an Award under other circumstances
determined by the Committee. Except as otherwise determined by the Committee,
each Award or right under any such Award shall be exercisable during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative. Except as
otherwise determined by the Committee, no Award or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or other encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate. No Incentive Stock Option
shall be transferable by a Participant other than by will or by the laws of
descent and distribution.

(v)
Restrictions. All Shares or other securities delivered under the Plan pursuant
to any Award or the exercise thereof shall be subject to such restrictions as
the Committee may deem advisable under the Plan, applicable federal or state
securities laws and regulatory requirements, and the Committee may cause
appropriate entries to be made with respect to, or legends to be placed on the
certificates for, such Shares or other securities to reflect such restrictions.
The Company shall not be required to deliver any Shares or other securities
covered by an Award unless and until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

(vi)
Prohibition on Option and Stock Appreciation Right Repricing. Except as provided
in Section 4(c) hereof, the Committee may not, without prior approval of the
Company’s stockholders, seek to effect any re-pricing of any previously granted
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option and granting either (A) replacement Options
or Stock Appreciation Rights having a lower exercise price; or (B) Restricted
Stock, Restricted Stock Units or



9

--------------------------------------------------------------------------------




Performance Award in exchange; or (iii) repurchasing the underwater Options or
Stock Appreciation Rights. An Option or Stock Appreciation Right will be deemed
to be “underwater” at any time when the Fair Market Value of the Shares covered
by such Award is less than the exercise price.
(vii)
Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control, disability or
separation from service meet the definition of a change in ownership or
effective control, disability, or separation from service, as the case may be,
in Section 409A(a)(2)(A) of the Code and applicable proposed or final
regulations, or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A by reason of the short-term
deferral exemption or otherwise. Any payment or distribution that otherwise
would be made to a Participant who is a Specified Employee (as determined by the
Committee in good faith) on account of separation from service may not be made
before the date which is six months after the date of the Specified Employee’s
separation from service (or if earlier, upon the Specified Employee’s death)
unless the payment or distribution is exempt from the application of
Section 409A by reason of the short-term deferral exemption or otherwise.

(viii)
Minimum Vesting Requirement. Notwithstanding any other provision of the Plan to
the contrary, no Award (other than cash-only Awards that do not entitle the
holder thereof to receive or purchase Shares) shall be granted with terms
providing for any right of exercise or lapse of any vesting obligations earlier
than a date that is at least one year following the date of grant (or, in the
case of vesting based upon performance-based objectives, exercise and vesting
restrictions cannot lapse earlier than the one-year anniversary measured from
the commencement of the period over which performance is evaluated); provided,
that the following shall not be subject to the foregoing minimum vesting
requirement: any (A) substitute Awards granted in connection with awards that
are assumed, converted or substituted pursuant to a merger, acquisition or
similar transaction entered into by the Company or any of its Affiliates, (B)
Shares delivered in lieu of fully vested cash bonuses, (C) Awards to
Non-Employee Directors that vest on earlier of the one-year anniversary of the
date of grant and the next annual meeting of stockholders which is at least 50
weeks after the immediately preceding year’s annual meeting, and (D) any
additional Awards the Committee may grant, up to a maximum of five percent (5%)
of the available share reserve authorized for issuance under the Plan pursuant
to Section 4(a) (subject to adjustment under Section 4(c)); and, provided,
further, that the foregoing restriction does not apply to the Committee’s
discretion to provide for accelerated exercisability or vesting of any Award,
including in cases of retirement, death, disability or a change in control, in
the terms of the Award Agreement or otherwise. For purposes of counting Shares
against the five percent (5%) limitation, the Share counting rules under Section
4 of the Plan apply.

Section 7. Amendment and Termination; Corrections
(a) Amendments to the Plan and Awards. The Board may from time to time amend,
suspend or terminate this Plan, and the Committee may amend the terms of any
previously granted Award, provided that no amendment to the terms of any
previously granted Award may, except as expressly provided in the Plan or the
applicable Award Agreement, or with the written consent of the Participant or
holder thereof, adversely alter or impair the terms or conditions of the Award
previously granted to a Participant under this Plan. Any amendment to this Plan,
or to the terms of any Award previously granted, is subject to compliance with
all applicable laws, rules, regulations and policies of any applicable
governmental entity or securities exchange, including receipt of any required
approval from the governmental entity or stock exchange. For greater certainty
and without limiting the foregoing, the Board may amend, suspend, terminate or
discontinue the Plan, and the Committee may amend or alter any previously
granted Award, as applicable, without obtaining the approval of stockholders of
the Company in order to:
(i)
amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;



10

--------------------------------------------------------------------------------




(ii)
amend any terms relating to the granting or exercise of Awards, including terms
relating to the amount and payment of the exercise price, or the vesting,
expiry, assignment or adjustment of Awards, or otherwise waive any conditions of
or rights of the Company under any outstanding Award, prospectively or
retroactively;

(iii)
make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or stock
exchange (including amendments to Awards necessary or desirable to avoid any
adverse tax results under Section 409A, and no action taken to comply with
Section 409A shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof); or

(iv)
amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.

For greater certainty and without limiting the foregoing, prior approval of the
stockholders of the Company shall be required for any amendment to the Plan or
an Award that would:
(v)
require stockholder approval under applicable rules or regulations of the
Securities and Exchange Commission, the New York Stock Exchange or any other
securities exchange;

(vi)
increase the number of Shares authorized under the Plan as specified in
Section 4(a) of the Plan;

(vii)
modify the limitations contained in Section 4(d) of the Plan;

(viii)permit any repricing of Options or Stock Appreciation Rights that is
currently prohibited by Section 6(i)(vi) of the Plan;
 
(ix)
permit the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Section 6(a) and
Section 6(b) of the Plan; or

(x)
cause the Company to be unable to grant Incentive Stock Options under the Plan,
or would cause Section 162(m) to become unavailable with respect to the Plan.

(b) Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company, change in control or any other similar corporate transaction or event
involving the Company (or in the event the Company shall enter into a written
agreement to undergo such a transaction or event), the Committee may, in its
sole discretion, provide for any of the following, to be effective upon the
consummation of the event (or effective immediately prior to the consummation of
the event, provided that the consummation of the event subsequently occurs):
(i)
termination of any or all outstanding Awards, whether or not vested, in exchange
for, or replacement of such Award with an amount of cash and/or other rights or
property, if any, with a value equal to that of the terminated or replaced
award;

(ii)
that any or all outstanding Awards be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; or

(iii)
that any or all outstanding Awards shall be exercisable or payable or fully
vested with respect to all Shares covered thereby, notwithstanding anything to
the contrary in the applicable Award Agreement.

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may,
without prior approval of the stockholders of the Company, correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent it shall deem desirable to
implement or maintain the effectiveness of the Plan.
Section 8. Income Tax Withholding


11

--------------------------------------------------------------------------------




In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (i) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.
Section 9. General Provisions
(a) No Rights to Awards. No Eligible Person, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
 
(b) Award Agreements. The terms and conditions of Awards under the Plan may be
set forth in whole or in part in written Award Agreements from the Company to
the Participant, to the extent specified by the Committee. Each Award Agreement
shall be subject to the applicable terms and conditions of the Plan and any
other terms and conditions (not inconsistent with the Plan) determined by the
Committee. An Award Agreement need not be signed by a representative of the
Company or by a Participant unless required by the Committee.
(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.
(d) No Rights of Stockholders. Neither a Participant nor the Participant’s legal
representative shall be, or have any of the rights and privileges of, a
stockholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until such Shares have
been issued (subject to such conditions and restrictions as the Committee may
impose).
(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.
(f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
Director of the Company or an Affiliate the right to continue as a Director or
an Affiliate of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss a Participant from employment, or terminate the term of a Director of
the Company or an Affiliate, free from any liability or any claim under the Plan
or any Award, unless otherwise expressly provided in the Plan or in any Award
Agreement. Nothing in this Plan shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. Under no circumstances shall any person ceasing to be an employee of
the Company or any Affiliate be entitled to any compensation for any loss of any
right or benefit under the Plan which such employee might otherwise have enjoyed
but for termination of employment, whether such compensation is claimed by way
of damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, each Participant shall be deemed to have accepted all
the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.
(g) Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware shall govern all questions concerning the validity, construction and
effect of the Plan or any Award, and any rules and regulations


12

--------------------------------------------------------------------------------




relating to the Plan or any Award. Unless otherwise provided in the Award
Agreement, recipients of an Award under the Plan are deemed to submit to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware,
to resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.
(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
(i) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.
(j) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.
(k) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.
(l) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(m) Forfeiture for Misconduct. With respect to each Award, if fraudulent or
intentional misconduct contributes to the need for a material restatement of all
or a portion of the Company’s financial statements filed with the SEC or
otherwise contributes to the use of inaccurate metrics to determine the amount
of any Award or the amount of any incentive compensation that was paid to or
earned by any Participant under the Plan (including any profit from the sale of
stock that was the subject of an Award) or accrued by the Company in respect of
any Award, in addition to any other disciplinary or other action available to
the Company under any agreement, Company policy including its Code of Business
Conduct and Ethics for Directors, Officers and Employees, applicable law or
otherwise, the Board, upon the recommendation of the Committee, may require any
Participant to forfeit any Award made to, and/or reimburse the Company the
amount of any incentive compensation paid to, or received or earned by, such
Participant or accrued by the Company in connection with any Award, provided
that such Participant either knowingly or grossly negligently engaged in such
misconduct, or grossly negligently failed to prevent such misconduct, if in any
such case the amount of such Award or incentive compensation was greater than it
would have been absent the misconduct.
(n) Employees Based Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company or its Affiliates operate or have Eligible Persons, the
Committee, in its sole discretion, shall have the power and authority to:
(i)
determine which Affiliates shall be covered by the Plan;

(ii)
determine which Eligible Persons outside the United States are eligible to
participate in the Plan;

(iii)
establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 9(n) by the Committee shall be attached to this Plan document as
appendices; and



13

--------------------------------------------------------------------------------




(iv)
take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

Section 10. Effective Date of the Plan
The Plan was adopted by the Board on March 11, 2014. The Plan shall be subject
to approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on May 15, 2014, and the Plan shall be
effective as of the date of such stockholder approval.
 
Section 11. Term of the Plan
No Award shall be granted under the Plan, and the Plan shall terminate, on
May 15, 2024 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan. In all events, no Performance Award shall
be granted under the Plan after the fifth year following the year in which
stockholders approved the Performance Goals unless and until the Performance
Goals are re-approved by the stockholders. Unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award theretofore granted
may extend beyond such dates, and the authority of the Committee provided for
hereunder with respect to the Plan and any Awards, and the authority of the
Board to amend the Plan, shall extend beyond the termination of the Plan.


14